DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claims Status
Claim 1-20 are pending and rejected.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1:
Claims 1-9 are directed to a system, which is a machine. Claims 10-16 are directed to a method, which is a process. Claims 17-20 are directed to a medium, which is a manufacture. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2(A):
Taking claim 1 as representative, claim 1 sets forth the following limitations which recite the abstract idea of predicting customer intention based on a query:
receive query data for one or more queries; 
determine product type data of the one or more queries; 
determine attribute data for the determined product type data, the attribute data comprising sequence attribute data and sequence value data; 
retrieve catalog data for one or more items that include product type data that matches the determined product type data, the catalog data comprising catalog attribute data and catalog value data; 
determine engagement data for the one or more received queries, the engagement data comprising a number of times customers interacted with a retrieved item for a respective query; 
determine cumulative engagement data based on the retrieved catalog data and the determined engagement data; and 
generate a probability and an evaluation score based on the cumulative engagement data.

Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 1 does recite additional elements, such as:
a memory and a processor. 
Taken individually and as a whole, representative claim 1 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea of a computer, or to merely use a computer as a tool to perform an abstract idea (i.e. a generic computer component) (see MPEP 2106.05(f)), while the additional elements do no more than generally link the use of a judicial exception to a particular field of technological environment or field of use (i.e. the internet) (see MPEP 2106.05(h)).
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (Prong 2), claim 1 does not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Representative claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept (i.e. whether the additional elements amount to significantly 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applied to all statutory categories of invention. Regarding independent claim 10 (method) and claim 17 (medium), the claim recites substantially similar limitations as set forth in claim 1. The additional elements of claims 10 and 17 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 1 (system). As such, claims 10 and 17 are rejected for at least similar rationale as discussed above.

Dependent claims 2-9, 11-16 and 18-20 recite further complexity to the judicial exception (abstract idea) of claim 1, such as by further defining the process for managing a transaction. Thus, each of claims 2-9, 11-16 and 18-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Therefore, dependent claims 2-9, 11-16 and 18-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. 
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 10 and 17.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parikh et al. (U.S. Pre-Grant Publication No. 2009/0070299).

Regarding claims 1, 10 and 17, Parikh teaches a system (and related method and computer program product) comprising:
a memory having instructions stored thereon, and a processor configured to read the instructions to (para [0084], cpu with memory): 
receive query data for one or more queries (Fig. 15; para [0061], two queries are provided); 
determine product type data of the one or more queries (Fig. 15; para [0061], relationship identification module accesses a first attribute of a first item retrieved from a search using the first query...category assigned to the item); 
determine attribute data for the determined product type data, the attribute data comprising sequence attribute data and sequence value data (Fig. 15; para [0061]-[0062], attributes include size, shape, color, construction material, country of manufacture, brand name, category assigned to the item, serial number, and other attributes...relationship may be based on the identification of a common term between the first attribute and the second attribute); 
retrieve catalog data for one or more items that include product type data that matches the determined product type data, the catalog data comprising catalog attribute data and catalog value data (Fig 16A; para [0064], Such category attributes are then accessed); 
determine engagement data for the one or more received queries, the engagement data comprising a number of times customers interacted with a retrieved item for a respective query (para [0066], Whenever an item is purchased as a result of the submission of either the first query or the second query, the attributes associated with the purchased item are extracted or accessed, and weights assigned to the attributes are then incremented by one or more); 
determine cumulative engagement data based on the retrieved catalog data and the determined engagement data (para [0066], The weights assigned to the terms may further be normalized by the total activity for the query); and 
generate a probability and an evaluation score based on the cumulative engagement data (para [0066], the weights may be converted to a log domain and then scaled linearly into a 32 bit integral range).  

Regarding claims 2 and 11, Parikh teaches the above system and method of claims 1 and 10.  Parikh also teaches wherein the processor is further configured to determine the product type data by tagging a product type for the one or more queries (Table C; para [0066],  if a user submitted the first query comprising the terms “Britney Spears” and bought an item described as “Britney Spears poster 8×10 new,” and another user issued the second query with the same terms and bought an item described as “Britney Spears fantasy perfume new,” then the queries “Britney Spears” map to the terms “poster,” “8×10,” “fantasy,” “perfume,” and “new” with weights 1, 1, 1, 1, and 2, respectively).

Regarding claims 3 and 12, Parikh teaches the above system and method of claims 1 and 10.  Parikh also teaches wherein the processor is further configured to determine the attribute data by tagging the one or more queries with a sequence tagger (Table C; para [0066],  if a user submitted the first query comprising the terms “Britney Spears” and bought an item described as “Britney Spears poster 8×10 

Regarding claims 4 and 13, Parikh teaches the above system and method of claims 1 and 10.  Parikh also teaches wherein the interaction of customers with a retrieved item comprises a customer viewing the retrieved item on an e-commerce website, the customer purchasing the retrieved item on the e-commerce website, or the customer adding the retrieved item to an online shopping cart (para [0066], Whenever an item is purchased as a result of the submission of either the first query or the second query, the attributes associated with the purchased item are extracted or accessed, and weights assigned to the attributes are then incremented by one or more.).

Regarding claims 5, 14 and 18, Parikh teaches the above system, method and program product of claims 1, 10 and 17.  Parikh also teaches wherein the processor is further configured to determine the cumulative engagement data by combining the sequence attribute data and sequence value data with the catalog attribute data and catalog value data, and generating a cumulative engagement count, wherein the sequence attribute data, sequence value data, the catalog attribute data, and catalog value data comprises an evaluation set (para [0066], The weights assigned to the terms may further be normalized by the total activity for the query; para [0069], weights assigned to the relationships between queries may be based on or derived from the weights associated with the attributes; para [0073], two or more of the above-referenced techniques may be combined to infer relationships between queries and ultimately build the query network graph).

Regarding claims 6, 15 and 19, Parikh teaches the above system, method and program product of claims 5, 14 and 18.  Parikh also teaches wherein the cumulative engagement count comprises a number of times customers interacted with a retrieved item that corresponds to the evaluation set (para [0066], The weights assigned to the terms may further be normalized by the total activity for the query).

Regarding claims 7 and 16, Parikh teaches the above system and method of claims 1 and 14.  Parikh also teaches wherein the probability indicates a degree in which sequence attribute data and sequence value data correspond to catalog attribute data and catalog value data (para [0079], Each node in the query network graph may also include information about a frequency of the query and an amount of inventory found for that query. Such information may be used to identify a measure for the weights assigned to the node).

Regarding claim 8, Parikh teaches the above system of claim 5.  Parikh also teaches wherein the processor is further configured to generate the evaluation score for the evaluation set by combining string match level features and the generated probability (Fig. 21; para [0079], queries depicted in the meta-graph 2100 may be based on a query network graph derived from single search sessions, the concept of which is discussed above, and the connecting themes may be based on another query network graph derived from term similarity; para [0080]).

Regarding claims 9 and 20, Parikh teaches the above system and program product of claims 5 and 18.  Parikh also teaches wherein the processor is further configured to:
receive a query input into a search field on an e-commerce website (Table F; para [0082], Even with queries that return multiple items, the relationship inference techniques described above may be combined and leveraged to find other related queries); 
match the received query to an evaluation set (Table F; para [0082], Even with queries that return multiple items, the relationship inference techniques described above may be combined and leveraged to find other related queries...based on a composite similarity score); and 
provide one or more items that correspond to the evaluation set as search results for the received query (para [0082], A user may use the recommendations to further reformulate, refine, specialize, and/or generalize his original query or to discover information about competing or complementary brands and items.).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND LOHARIKAR whose telephone number is 571-272-8756.  The examiner can normally be reached Monday through Friday, 9am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached at 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND LOHARIKAR/Primary Examiner, Art Unit 3684